Plaintiff sued for $158.50, alleging same to be the balance due under a verbal contract made with defendant for clearing certain woodlands at Squirrel Point on Cross lake.
Defendant denied he was indebted to plaintiff in any amount.
The lower court rejected plaintiff's demands, and he has appealed.
There is only a question of fact involved in this case. Plaintiff claims the original contract price was $175, and defendant contends it was only $75. Plaintiff further contends that there was a second contract for other clearing under which he was to have received $103.50. Defendant contends the first and only contract covered all the clearing, and substantiated his contention by the production of a receipt, signed by plaintiff, in which the contract price is stated, showing payments made and the balance due, which is also shown to have been paid.
The record further discloses that plaintiff did not comply with the contract, and that after he ceased working defendant was forced, in order to complete the clearing, to employ other laborers and pay them the sum of $96.35. Plaintiff's failure to complete the clearing as called for by the contract would be sufficient to bar his recovery thereunder. However, we are convinced, as was the lower court, that the contract between plaintiff and defendant was as is contended by defendant.
We find no error in the judgment of the lower court, and it is affirmed, with costs.
MILLS, J., recused.